Citation Nr: 1521021	
Decision Date: 05/15/15    Archive Date: 05/26/15

DOCKET NO.  11-32 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss with Meniere's disease.

2.  Entitlement to a compensable initial evaluation for right ear hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Juliano, Counsel

INTRODUCTION

The Veteran served on active duty from December 1964 to December 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2010 and June 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, and North Little Rock, Arkansas, respectively.

In December 2013, before the tinnitus matter was on appeal, the Veteran testified before the undersigned Veterans Law Judge with regard to the issues of entitlement to service connection for left ear hearing loss with Meniere's disease, and to a compensable initial rating for right ear hearing loss.

In April 2014, the Board remanded the Veteran's left ear hearing loss with Meniere's disease and right ear hearing loss claims for further development.  The Board also remanded the Veteran's tinnitus claim for the issuance of a Statement of the Case (SOC).  Subsequently, with regard to the tinnitus claim, a July 2014 SOC was issued, and the Veteran filed a September 2014 substantive appeal.  These matters are now returned to the Board for further review.

This appeal was processed using the Virtual VA and VBMS paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



(CONTINUED ON NEXT PAGE)

REMAND

A.  Left Ear

The Veteran served on active duty from December 1964 to December 1968.  He claims entitlement to service connection for left ear hearing loss with Meniere's disease.

By way of background, the Board notes that the Veteran is presently service-connected for right ear hearing loss.

The Veteran was afforded VA examinations in June 2010 and June 2013.  The June 2010 VA examiner opined that it is not likely that military noise exposure caused the Veteran's left ear hearing loss, citing normal hearing at separation from service.  The Board notes, however, that under Hensley v. Brown, 5 Vet. App. 155, 157 (1993), a rationale for a negative etiological opinion that is based solely on normal hearing at separation is inadequate upon which to base a decision.

The June 2013 VA examiner did not provide any etiological opinion regarding the Veteran's left ear hearing loss.  The examiner did, however, opine that the Veteran's Meniere's disease of the left ear was not caused by military noise exposure.  The examiner did not, however, otherwise opine as to whether the Veteran's Meniere's disease had its onset during service.  

In light of the above, the Board finds that this matter should be remanded for a new VA examination to address the nature and etiology of the Veteran's left ear hearing loss and Meniere's disease, including whether his Meniere's disease had its onset in service or is otherwise related to his active service, and to also address any relationship between his left ear hearing loss and Meniere's disease.

Also, the Veteran testified at the April 2014 Board hearing that he received post-service private treatment for his hearing loss in his 40s by ENT doctors in Fayetteville.  Therefore, on remand, the Veteran should be asked to identify all post-service, non-VA treatment for his hearing loss, and any outstanding treatment records should be associated with the claims file.

B.  Right Ear Hearing Loss

The Veteran's right ear hearing loss is currently assigned a noncompensable rating, effective March 3, 2010.  The Veteran seeks a higher initial rating.

The Board notes that generally, disability ratings for hearing loss are determined by the mechanical application of the rating schedule to the corresponding Roman numeric levels of hearing impairment based on audiological test results.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992); Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007); 38 C.F.R. § 4.85 (2014).  The Board adds that in applying the rating criteria, a non-service connected ear is assigned only Level I hearing impairment.  38 C.F.R. § 4.85(f).

Because the Veteran's claim for service connection for left ear hearing loss is being remanded herein for further development, the Board will defer decision on the hearing loss rating claim as intertwined.

C.  Tinnitus

The Veteran also claims entitlement to service connection for tinnitus.

By way of background, a June 2013 rating decision denied entitlement to service connection for tinnitus.  In September 2013, the Veteran filed a notice of disagreement.  In April 2014, the Board remanded the Veteran's claim so that he could be afforded a SOC.  In July 2014, the RO issued a SOC.  In September 2014, the Veteran filed a substantive appeal.

On his September 2014 Form 9 appeal, the Veteran requested a videoconference Board hearing.  

A request for a Board hearing "will be granted if an appellant, or an appellant's representative acting on his or her behalf, expresses a desire to appear in person."  38 C.F.R. § 20.700 (2014).  "The Board shall decide an appeal only after affording the appellant an opportunity for a hearing."  38 U.S.C.A. § 7107(b) (West 2014).

In light of the above, the Board will remand this matter so that the Veteran may be afforded a videoconference Board hearing.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all post-service non-VA treatment for his hearing loss, including by any ENT doctors in Fayetteville, and associate any outstanding treatment records with the claims file.

If any requested records are found to be unavailable, the Veteran should be notified of such.

2.  After the above development has been completed, schedule the Veteran for a new VA audiological examination to address the nature and etiology of his left ear hearing loss and Meniere's disease.  The claims folder should be made available to and be reviewed by the examiner in conjunction with the examination.  The VA examiner should opine as to whether it is "at least as likely as not" (50 percent probability or greater) that the Veteran's left ear hearing loss, and left ear Meniere's disease, each had its onset in service, or whether it is otherwise related to his active service, including his conceded noise exposure in service.

Also, please ask the VA examiner to clarify the relationship between the Veteran's left ear hearing loss and his left ear Meniere's disease.

Also, please explain to the VA examiner that even if the Veteran's Meniere's disease is found to be not likely due to military noise exposure, nevertheless, the VA examiner should opine as to whether it is at least as likely as not that it had its onset during the Veteran's active service.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

Note that the lack of documented treatment in service, or normal hearing at separation, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists between service and the currently diagnosed disabilities.

If the requested opinions cannot be provided without resort to speculation, the examiner should so state and explain why an opinion would be speculative, including noting whether there is additional information that could enable the examiner to provide the necessary opinion or whether the inability to provide the opinion was based on the limits of medical knowledge. 

3.  With regard only to the issue of service connection for tinnitus, the Veteran is to be scheduled for a videoconference Board hearing before a Veterans Law Judge at the North Little Rock, Arkansas RO.  The Veteran and his representative should be provided with notice as to the time and place to report for said hearing.  

4.  Then, readjudicate the Veteran's claims.  If any claim remains denied, he should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim(s) should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

